Citation Nr: 9910702	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  94-39 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include skin cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran retired in July 1985 after more than twenty years 
of active service.


This appeal was remanded by the Board in June 1996.   The 
veteran was notified in a March 11, 1999, letter that the 
claims folder was being returned to the Board.  In a written 
statement received at the Board on April 7, 1999, the veteran 
requested a Board of Veterans' Appeals hearing at the Phoenix 
regional office (RO).  It is not clear to what extent the 
provisions of 38 C.F.R. § 20.1304(a) apply upon return of a 
claims folder to the Board by an RO pursuant to a remand by 
the Board.  Accordingly, the veteran's recent communication 
will be treated as a motion for a hearing under 38 C.F.R. 
§ 20.1304(b).  The undersigned finds that good cause exists 
because the record was substantially augmented during the 
remand process and that the veteran should be entitled to 
appear in person to present argument thereon.

  
REMAND

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

The RO should schedule the hearing 
requested by the veteran in his letter 
dated April 1, 1999.  The hearing should 
be before a Traveling Member of the 
Board.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John  E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).








